Citation Nr: 0335295	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for laryngitis and 
intermittent left otalgia, status post tonsillectomy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
April 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The veteran's throat disability is manifested by 
hoarseness and difficulty swallowing.  There is no evidence 
of thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
laryngitis and intermittent left otalgia, status post 
tonsillectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 6516 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1986 rating decision, the veteran was granted a 
noncompensable evaluation for the residuals of enlarged 
tonsils.  Thereafter, in a February 1998 rating decision, the 
description of the disability was changed to enlarged tonsils 
with recurring tonsillitis precipitating laryngitis and 
intermittent left otalgia.  [Otalgia is "pain in the ear; 
earache."  See Dorland's Illustrated Medical Dictionary 1202 
(27th ed. 1988).]  That same year, in May 1988, the RO 
reviewed medical documents submitted by the veteran and 
determined that a 10 percent disability rating for this 
disability was more appropriate and thus assigned said 
rating.  In assigning this rating, the RO concluded that the 
effective date of the award should be March of 1986.  

In January 2002, the veteran submitted a claim for an 
increased evaluation.  The veteran contended that she was 
suffering from recurrent laryngitis two to three times a 
year.  She claimed that this disability was impairing her 
ability to perform her duties of employment.  

As a result of the veteran's claim, the RO obtained the 
veteran's VA medical treatment records.  A review of those 
records show that the veteran has obtained treatment for 
laryngitis anywhere from one to four times a year since 1997.  
However, those same records indicate that she has experienced 
two different types of laryngitis.  One is the type related 
to the veteran's service-connected disability; the other one 
is the result of a gastrointestinal disorder, which is not 
service-connected.  

Two examinations of the veteran were accomplished in 
conjunction with this claim.  The first occurred in July 
2001.  The oral cavity and oropharynx was found to have no 
masses, no lesions, and no abnormalities.  Erythema and 
ulceration were also not noted.  

In March 2002, the veteran underwent a Nose, Sinus, Larynx, 
and Pharynx Examination at the Biloxi VA Medical Center 
(VAMC).  The examiner noted the following:

	. . . in no apparent acute distress, 
face is without disfigurement or scar.  
Facial movement is intact.  The auricles 
are well formed and without tissue loss. 
. . . Gross hearing acuity seems fine for 
today's encounter.  The external nose is 
straight and the nasal septum is fairly 
straight.  She has just a tiny bit of 
congestion of the right side, so I would 
declare 10% right nasal obstruction, but 
0% on the left.  There is no intranasal 
purulence, discharge, or crusting.  There 
is no tenderness in palpation over the 
maxillary and frontal sinuses. . . . The 
intranasal findings in passing this 
instrument are unremarkable.  The 
nasopharynx is unremarkable.  The base of 
tongue and pharyngeal walls are 
unremarkable.  The supraglottic laryngeal 
structures are unremarkable.  The 
arytenoids and true cords look normal and 
move normally.  Voice quality during the 
examination seems clear today.  I do not 
see any posterior glottic features to 
suggest ongoing, active reflux laryngitis 
at this time. . . .

Oral cavity shows that she has had 
several teeth extracted.  I see no 
mucosal lesions in this nonsmoker.  The 
oropharynx looks clear.  The tonsils are 
surgically absent.  Inspection and 
palpation of the neck is all 
unremarkable, including the parotid 
areas, the mastoid areas, the soft 
tissues of the neck, and the thyroid.

....

E.  DIAGNOSIS:

1.  Recurrent acute laryngitis, probably 
allergic (vernal).  There may be previous 
problems with reflux laryngitis, but this 
seems to be under medical control now and 
for the recent past.
2.  Status post tonsillectomy.
3.  Left otalgia which may be some TMJ.  
I doubt that post tonsillectomy otalgia 
will persist beyond the first few weeks 
post op so it is difficult to attribute 
this complaint to the tonsillectomy.

The RO denied the veteran's request for an evaluation in 
excess of 10 percent.

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision and the subsequent statement of the case.  
Specifically, in those documents, the appellant has been told 
that she needed to submit evidence supporting her assertions 
that her throat disability was more disabling than currently 
rated.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA through the issuance of the statement of 
the case and two letters, dated February and December 2002 
respectively, that spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent evaluations of her ear, nose, and 
throat in 2001 and 2002.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided medical examinations in order to 
assess the severity of the disability at issue.  Although the 
veteran was provided with the opportunity to present 
testimony before the RO and/or the Board, she declined to 
participate in such a hearing.  It seems clear that the VA 
has given the veteran every opportunity to express her 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone numerous 
examinations so that the VA would have a complete picture of 
the veteran's disability.  

The Board notes that the veteran's accredited representative, 
in the Informal Brief of Appellant, dated May 2003, asked 
that the claim be remanded for the purpose of having another 
medical examination performed on the veteran.  The record 
reflects that two examinations were performed over the course 
of this appeal.  One was accomplished in July 2001 and the 
other occurred in March 2002.  Both of these examinations 
were performed for the specific purpose of determining the 
severity of the veteran's throat disability.  These 
examinations were not done for the purpose of expanding the 
veteran's service-connected disabilities.  If the veteran's 
representative desires that another disability be service-
connected, as he has implied in his statement, he should 
submit a separate request to the RO.  In other words, the 
Board believes that it is unnecessary to remand the claim for 
another examination for an issue that is not before it at 
this time.  The VA has fulfilled its duty to assist the 
veteran and another remand would not produce material needed 
to provide a fair and just decision on the claim now before 
the Board.

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant have been satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  While the most recent VCAA letter suggested that 
the veteran submit a response within 60 days, it is also 
noted that the veteran specifically asked in her VA Form 9 
that the Board proceed with evaluating her claim.  Moreover, 
the Board notes that the latest VCAA letter was issued in 
December 2002 - over one year ago.  The veteran has not 
submitted any additional evidence on this issue since that 
time.  Since the VCAA letter was dated more than one year 
prior to the present Board decision and because the veteran 
has asked that the Board proceed with its action on the 
claim, the VA has complied de facto with the statutory one-
year period provided for the veteran's response to the VCAA 
notice.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal does not stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's throat disorder has been rated by analogy in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6516 (2003).  A 10 percent evaluation is 
warranted for moderate chronic laryngitis with catarrhal 
inflammation of the vocal cords or mucous membranes and 
moderate hoarseness.  A 30 percent evaluation requires 
chronic laryngitis with marked pathological changes such as 
inflammation of the vocal cords or mucous membranes, 
thickening or nodules of the vocal cords or submucous 
infiltration, and marked hoarseness. 

In this instance, the medical evidence of record does not 
show that the appellant suffers from hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy such that a 
30 percent evaluation would be warranted.  While the veteran 
does experience bouts of laryngitis, she has not been 
diagnosed as suffering from marked pathological changes.  
After comparing the record as a whole with the applicable 
rating criteria, the Board is compelled to find that there is 
no basis for a rating in excess of 10 percent for the 
veteran's throat disability.

It may be argued that other diagnostic codes should be used 
in this matter.  In this regard, Diagnostic Codes 6515 
(laryngitis, tuberculous, active or inactive), 6518 (total 
laryngectomy), 6519 (complete organic aphonia), 6520 
(stenosis of larynx), and 6521 (injuries to pharynx) all 
provide for an evaluation in excess of 10 percent.  38 C.F.R. 
Part 4 (2003).  Yet, the record does not contain medical 
evidence of tuberculosis, total laryngectomy, complete 
organic aphonia, stenosis of the larynx, or injury to the 
pharynx.  Therefore, an increased evaluation under these 
diagnostic codes is not warranted.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for a throat 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's throat 
disability has caused marked industrial interference or 
results in frequent hospitalizations.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An increased evaluation for laryngitis and intermittent left 
otalgia, status post tonsillectomy is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



